Citation Nr: 0434149	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-14 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection hemorrhoids.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1962 and from January 1996 to September 1996.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision.  

In May 2004, the veteran attended a hearing before the 
undersigned Veterans Law Judge of the Board.  The hearing 
transcript is on file.  The veteran submitted additional 
private medical evidence with waiver of initial RO review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration(VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Significantly, the Board notes that the January 2002 letter 
from the RO to the veteran failed to comply with VCAA 
notification requirements.  All material VCAA due process 
deficiencies must be corrected prior to appellate 
consideration of the issues on appeal.

The Board observes that additional due process requirements 
are applicable as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a)).

To ensure that full compliance with due process requirements 
are met, including consideration of VCAA mandates the case is 
REMANDED to the VBA AMC for the following development:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The veteran's claims file must be 
reviewed to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information regarding the 
issues of entitlement to service 
connection for gout, hemorrhoids and 
sleep apnea.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
veteran should  be advised to provide any 
evidence in his possession that pertains 
to the claims on appeal.  Pelegrini v. 
Principi, 18 Vet. App.  112 (2004).  A 
record of his notification must be 
incorporated into the claims file.

3.  All necessary development brought 
about by the veteran's response should 
then be conducted and a supplemental 
statement of the case (SSOC) should be 
issued with respect to all pertinent 
evidence added to the record following 
issuance of the March 2003 SOC, to 
include the veteran's arguments at the 
hearing before the undersigned Law Judge 
in May 2004.  The SSOC must address the 
applicability or nonapplicability of the 
law as recently interpreted under Cotant 
v. Principi, 17 Vet. App. 116 (2003) and 
VAOPGCPREC 3-2003 (July 16, 2003), 
regarding the standard to rebut the 
presumption of sound condition under 38 
U.S.C.A. 
§ 1111, with respect to the issues on 
appeal.








Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




